Porter, J.
delivered the opinion of the court. This case has been submitted without argument.
*153West'n District,
Sept. 1824.
On examining the record, we find the action was commenced on a note of hand, the execution of which was clearly established, on the trial in the court below.
No matter in avoidance was pleaded, and nothing, appearing in evidence, creates the slightest doubt of the justice of the plaintiff’s claim. To excuse an appeal taken in so plain a case, the defendant has relied on this court in two points.
First: That no amicable demand was made, and consequently, there was error in giving judgment for the plaintiff with costs.
Second: That the judgment refers to no law, and is therefore, unconstitutional and void.
1. An interrogatory is annexed to the petition, calling on the defendant to say whether an amicable demand was not made of him; to this no answer has been made, and the fact, endeavored to be established by it, must be taken as confessed. It is said in the note filed by appellant’s counsel in the record, that a denial of this fact by an agent, though not made on oath, is sufficient; because the petition was served at the last place of residence of the appellant—a position, so clearly untenable, that any reasoning *154on our part to shew it such, is deemed unnecessary.
Thomas for the plaintiff, Oakley for the defendant.
2. This point is of the same character as the first, that is wholy unsupported by law. The objection made to the judgment has been more than once taken in this court, and always without success. A judge must, in all cases, give reasons for his judgment, because it is impossible he can conscientiously decide against either party without some, but he is not obliged to cite the particular law, on which his decision is founded: he may be well acquainted with its spirit, meaning and force, and yet not recollect its words, nor the chapter or page in which it is found. Thus the constitution requires judges to refer, as often as possible, to the particular law, but in all cases, to adduce the reasons on which their decrees are founded. 10 Martin, 162, 4 id. 536.
It is ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs, and ten per centum on the amount of said judgment, as damages for the delay occasioned by this appeal.